Citation Nr: 1112268	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than January 9, 2003 for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1989.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted a TDIU, effective November 13, 2003.

In a January 2005 Decision Review Officer (DRO) decision, the DRO assigned an effective date of January 9, 2003 for the grant of a TDIU on the basis of clear and unmistakable error in the June 2004 rating decision.

In March 2008, the Board denied the claim for an earlier effective date for the grant of a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2010 Joint Motion filed by counsel for the Veteran and the VA secretary.

The issue of entitlement to service connection for a cardiovascular system disability, other than coronary artery disease and hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Evidence associated with the claims file indicates that the Veteran was granted Social Security Administration (SSA) disability benefits in 1998.  An August 2001 letter from SSA confirms that he was in receipt of SSA disability benefits for a psychiatric disability and that he became disabled in December 1998.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

The Court has also held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson, 251 F.3d at 1378; Jackson, 587 F.3d at 1109-10.  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

The Veteran submitted a claim for an increased rating for his service-connected cardiovascular system disability in February 2000.  As the Veteran was granted SSA disability benefits for a psychiatric disability, service connection for a psychiatric disability has been in effect since November 9, 1998, and the February 2000 increased rating claim may constitute a claim for a TDIU if there was evidence of unemployability, the medical records related to the SSA's disability determination may be relevant.  A remand is therefore necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



